Exhibit 10.13

FIRST MODIFICATION TO NOTE AND STOCK PLEDGE AGREEMENT

Loan #4027203-101

This First Note Modification Agreement (hereinafter “Agreement”) is made and
entered into this 20th day of JULY 2007, by and between SECURITY BANK
CORPORATION, (hereinafter “Borrower”) and THE BANKERS BANK, a Georgia banking
corporation (hereinafter “Lender”).

WITNESSETH:

WHEREAS, Borrower did execute and deliver to the Lender a Promissory Note
(hereinafter “Note”), dated JULY 20, 2005 in the original principal amount of
SEVENTEEN MILLION DOLLARS AND NO/100 ($17,000,000.00) DOLLARS, with a maturity
date of JULY 20, 2007; and

WHEREAS, Borrower and Lender have agreed to modify the original Note and Stock
Pledge Agreement by extending the draw period under the note, by extending the
maturity date, and by modifying the covenants of the loan agreement;

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrower and Lender do hereby agree as follows:

NOTE

The Note is hereby modified and amended as follows:

 

  1. The Note amount will be increased to Twenty Two Million Dollars and no/100
($22,000,000.00);

 

  2. Interest shall be payable quarterly beginning October 1, 2007 with a final
payment of principal and Interest due at maturity on July 20, 2009;

LOAN AND STOCK PLEDGE AGREEMENT

The Loan and Stock Pledge Agreement is hereby modified and amended as follows:

 

  1. In section 4. Negative Covenants, paragraph (a), deleting the first
sentence that reads:

“The Borrower shall not permit its Tangible Capital, not excluding any injection
of capital from trust preferred facilities, to be less than $79,000,000,00”:

And replacing it with:

“The Borrower shall not permit its Tangible Capital, not excluding any injection
of capital from trust preferred facilities, to be less than $150,000,000.00”;

 

  2. In section 4, Negative Covenants, paragraph (f), deleting the sentence that
reads:

“The Borrower shall not permit the allowance for loan and lease losses of any of
the Bank Subsidiaries to be less than 1.00% of its gross loans for each
year-end.”



--------------------------------------------------------------------------------

PROMISSORY NOTE

 

$22,000,000.00    JULY 20, 2007

FOR VALUE RECEIVED, the undersigned, Security Bank Corporation, a Georgia
corporation (the “Borrower”), promises to pay to the order of THE BANKERS BANK
(the “Lender” and, together with any holder hereof, called the “Holder”), at
2410 Paces Ferry Road, 600 Paces Summit, Atlanta, Georgia 30339-4098 (or at such
other place as the Holder may designate in writing to the Borrower), in lawful
money of the United States of America, the principal sum of Twenty Two Million
AND NO/100 DOLLARS ($22,000,000.00), or so much thereof as may hereafter be
disbursed hereunder, together with interest on so much thereof as is from time
to time outstanding and unpaid, from the date of each advance of principal at a
rate of interest as hereinafter provided.

This Note is the Note made and given as described in that certain First
Modification To Note and Stock Pledge Agreement of even date, between the
Borrower and the Lender. Such Loan and Stock Pledge Agreement as modified from
time to time is referred to herein as the “Loan Agreement”. In the event of any
inconsistency between this Note and the Loan Agreement, this Note shall control.
All capitalized terms used herein shall have the meanings ascribed to such terms
in the Loan Agreement, except to the extent such capitalized terms are otherwise
defined or limited herein.

Subject to the terms and conditions of the Loan Agreement, the Lender will make
advances of the principal amount hereunder as requested from time to time by the
Borrower. Each such advance will reduce the remaining commitment to lend
hereunder and repayments of advances shall permit the Borrower to receive a
re-advance of such funds. No advance shall be made after July 20, 2009.

The Borrower hereby authorizes the Holder to endorse on the Schedule annexed to
this Note all advances of funds made to the Borrower and all payments of
principal amounts in respect of the Loan, which endorsements shall, in the
absence of manifest error, be conclusive as to the outstanding principal amount
of the Loan; provided, however, that the failure to make such notation with
respect to any Loan or payment shall not limit or otherwise affect the
obligations of the Borrower under this Note.

The Borrower promises to pay interest on the unpaid principal amount outstanding
hereunder (the “Loan”), at a simple interest rate per annum equal to the Prime
Rate Basis. “Prime Rate Basis” shall mean, on any day, a simple interest rate
per annum equal to the Prime Rate minus one hundred basis points (1.00%).

“Prime Rate” shall mean, on any day, the rate of interest published as the
“Prime Rate” as of such day appearing in the “Money Rates” section of the Wall
Street Journal, Eastern Printed Edition, or any successor to such section. If
more than one such rate shall be published, then the Prime Rate shall be the
higher or highest of such rates. The



--------------------------------------------------------------------------------

Prime Rate in effect as of the close of business of each day shall be the
applicable Prime Rate for the day and each succeeding non-business day in
determining the applicable Prime Rate Basis.

Interest shall be calculated on the basis of a 360-day year for the actual
number of days elapsed.

Interest under this Note shall be due and payable quarterly in arrears on the
first day of each calendar quarter, commencing October 1, 2007, and continuing
to be due on the first day of each calendar quarter thereafter until this Note
is paid in full. Interest shall also be due and payable when this Note shall
become due (whether at maturity, by reason of acceleration or otherwise). After
default, interest shall also be due and payable upon demand from time to time by
the Holder as provided below.

The principal under this note shall be due and payable at maturity. The entire
outstanding balance of the indebtedness evidenced by this Note, together with
all accrued and unpaid interest, shall be due and payable on July 20, 2009.

Overdue principal shall bear interest for each day from the date it became so
due until paid in full, payable on demand, at a rate per annum (computed on the
basis of a 360-day year for the actual number of days elapsed) equal to the
Prime Rate Basis plus 3%.

In no event shall the amount of interest due or payable hereunder exceed the
maximum rate of interest allowed by applicable law, and in the event any such
payment is inadvertently paid by the Borrower or inadvertently received by the
Holder, then such excess sum shall be credited as a payment of principal, unless
the Borrower shall notify the Holder, in writing, that the Borrower elects to
have such excess sum returned to it forthwith. It is the express intent hereof
that the Borrower not pay and the Holder not receive, directly or indirectly, in
any manner whatsoever, interest in excess of that which may be lawfully paid by
the Borrower under applicable law.

All parties now or hereafter liable with respect to this Note, whether the
Borrower, any guarantor, endorser, or any other person or entity, hereby waive
presentment for payment, demand, notice of non-payment or dishonor, protest and
notice of protest, or any other notice of any kind with respect thereto.

Time is of the essence of this Note.

No delay or omission on the part of the Holder in the exercise of any right or
remedy hereunder or any Financing Document, or at law or in equity, shall
operate as a waiver thereof, and no single or partial exercise by the Holder of
any right or remedy hereunder, under the Loan Agreement or any Financing
Document, or at law or in equity, shall preclude or estop another or further
exercise thereof or the exercise of any other right or remedy.

Should this Note, or any part of the indebtedness evidenced hereby, be collected
by law or through an attorney-at-law or under advice therefrom, the Holder shall
be entitled to collect reasonable attorneys’ fees and all costs of collection.

This Note is entitled to the benefits of the Loan Agreement, which contains
provisions with respect to the acceleration of the maturity of this Note upon
the



--------------------------------------------------------------------------------

And replacing it with:

“For any subsidiary Bank, Allowance for Loan and Lease Losses (ALLL) shall be at
least 1.00%, measured at fiscal year-end. If GAAP requires that the ALLL be
reduced to a level lower than 1.00%, this percentage shall be considered for the
covenant measurement.”

The Note, Loan and Stock Pledge Agreement, and other Documents are hereby
modified and amended to reflect the availability increase and modification of
covenants. All other terms, conditions and warranties contained within the Note,
Stock Pledge Agreement, and other Documents executed in connection therewith
shall remain in full force and effect in exact accordance with the terms
thereof, except where modified, ;

The parties acknowledge and agree that this shall not constitute a novation of
the obligations and liabilities of any of the documents executed in connection
therewith or a release of any collateral or security therefore or a waiver of
any rights or remedies of the Lender thereunder, such rights being specifically
reserved by the Lender. Borrower hereby ratifies, confirms and acknowledges each
warranty and obligation of the Borrower contained in the Note, Loan and Stock
Pledge Agreement, and other Documents, and in consideration of the extension of
the draw period by the Lender, Borrower both for himself and his heirs,
representatives and assigns, waives any defenses that he may have, whether known
or unknown, to the enforcement by the Lender of all obligations of the Borrower
contained in all the documents now in force or executed simultaneously herewith.

This Agreement shall be construed, governed by and enforced in accordance with
the laws of the State of Georgia.

This Agreement has been made and entered into the day and year first written
above.

 

Signed, sealed and delivered     BORROWER: In our presence this 20th       Day
of July 2007.     SECURITY BANK CORPORATION

/s/ Linda Cassidy

    BY:  

/s/ James R. McLemore

Linda Cassidy     NAME:   JAMES R. MCLEMORE Witness     TITLE:   CFO

/s/ Catrina Canady

    BY:  

/s/ Michael T. O’Dillon

Catrina Canady     NAME:   MICHAEL T. O’DILLON NOTARY     TITLE:   TREASURER
LOGO [g86807image_pg4.jpg]     LENDER:      

 

THE BANKERS BANK

   

 

BY:

 

 

/s/ Kristi Hill

 

    NAME:   KRISTI HILL     TITLE:   VICE PRESIDENT                            
 



--------------------------------------------------------------------------------

THE BANKERS BANK

2410 PACES FERRY ROAD

600 PACES SUMMIT

ATLANTA, GEORGIA 30339

DOCUMENT REPLACEMENT AGREEMENT

 

Loan Amount:    $22,000,000.00 Date of Loan:    JULY 20, 2007

I/We understand and agree that in the event any of the documents evidencing
and/or securing the above-referenced Loan (the Loan) misstate or inaccurately
reflect the true and correct terms and provisions of the Loan due to unilateral
mistake on the part of the Lender, mutual mistake on the part of the Lender and
the Borrower(s), or clerical error, the Borrower(s) shall upon the request by
Lender execute such new documents or initial such corrected original documents
as Lender may deem necessary to remedy said inaccuracy or mistake. Failure by
the undersigned Borrower(s) to initial or execute such documents as requested
shall constitute a default under the Note evidencing the Loan.

 

Borrower:   SECURITY BANK CORPORATION   By:  

/s/ James R. McLemore

  Name:   JAMES R. MCLEMORE   Title:   CFO   By:  

/s/ Michael T. O’Dillon

  Name:   MICHAEL T. O’DILLON   Title:   Treasurer  



--------------------------------------------------------------------------------

happening of certain stated events, and for prepayment of the Loan. Prepayment
of the Loan may be made by the Borrower, in whole or in part, without penalty or
premium.

The Holder shall be under no duty to exercise any or all of the rights and
remedies given by this Note and the Loan Agreement or under any of the other
Financing Documents and no party to this instrument shall be discharged from the
obligations or undertakings hereunder (a) should the Holder release or agree not
to sue any person against whom the party has, to the knowledge of the Holder, a
right to recourse, or (b) should the Holder agree to suspend the right to
enforce this Note or Holder’s interest in any collateral pledged or any
guarantee given to secure this Note against such person or otherwise discharge
such person.

This Note shall be deemed to be made pursuant to the laws of the State of
Georgia.

IN WITNESS WHEREOF, the duly authorized officers of the Borrower have executed,
sealed, and delivered this Note, as of the day and year first above written.

 

BORROWER:   SECURITY BANK CORPORATION BY:  

/s/ James R. McLemore

  NAME:   JAMES R. MCLEMORE   TITLE:   CFO   BY:  

/s/ Michael T. O’Dillon

  NAME:   MICHAEL T. O’ DILLON   TITLE:   TREASURER   ATTEST:  

/s/ Robert F. Willingham

  NAME:   ROBERT F. WILLINGHAM   TITLE:   S.VP.  

 

[CORPORATE SEAL]

 



--------------------------------------------------------------------------------

LOGO [g86807image_pg7.jpg]

2410 PACES FERRY ROAD

600 PACES SUMMIT

ATLANTA, GA 30339-4098

July 27, 2007

Michael O’Dillon

Security Bank Corporation

4219 Forsyth Road

Macon, Georgia 31208

Dear Mr. O’Dilion:

This commitment letter replaces in whole our prior commitment letter dated
July 24, 2007. The Bankers Bank (“Bank”) is pleased to extend its commitment for
credit, subject to the specific terms and conditions as outlined in the
financing commitment below. These are not necessarily intended to represent all
the conditions and requirements of our commitment that would be included in the
subsequent loan documentation.

 

A. GENERAL TERMS

 

  1. BORROWER. Advances under the credit facility shall be made to Security Bank
Corporation, (hereinafter referred to as “Borrower”).

 

  2. BANK. The Bankers Bank.

 

  3. AMOUNT OF LOAN. The maximum amount outstanding under the credit facility
shall be Twenty-Two Million Dollars ($22,000,000).

 

  4. PURPOSE. General corporate purposes.

 

  5. INTEREST RATE. The interest rate to TBB will be “Prime” as designated in
the Money Rates Section of the Wall Street Journal minus 100 basis points. If
more than one rate is indicated in the Wall Street Journal, the highest rate
will be used. This rate will be adjusted the same day of change in the Wall
Street Journal Prime Rate as noted above. Interest shall be computed on the
basis of a 360-day year.

 

  6. MATURITY. Twenty-four (24) months from date of note.

 

  7. REPAYMENT. Interest due quarterly with all accrued interest and outstanding
principal due at maturity.

 

B. COLLATERAL. Assignment of 100% of the stock in the following subsidiary
banks: (i) Security Bank of Bibb County, (ii) Security Bank of Houston County,
and (iii) Security Bank of Jones County.

 

C. DOCUMENTATION. Loan documents may include a promissory note, loan agreement,
and appropriate collateral assignments as counsel for the Bank may require, in a
form and substance satisfactory to Bank.

 

D. LOAN AGREEMENT. The Loan Agreement shall include such terms and conditions,
as Bank and its counsel deem appropriate.



--------------------------------------------------------------------------------

Page 2

 

Performance and reporting requirements are as follows:

 

  1. Capital ratios for Borrower and any subsidiary banks shall be maintained at
the following levels: Total Risk Based Capital Ratio of 9.00% or greater and
Tier One Leverage Ratio (Tier One Capital to Average Total Assets) of 7.00% or
greater, measured at fiscal year end.

 

  2. Tangible capital for Borrower will be in excess of $150,000,000 at all
times, measured at fiscal year end.

 

  3. Consolidated Return on Average Assets of Borrower shall be 0.90% or greater
every fiscal year during the term of the note, measured at fiscal year end.

 

  4. For any subsidiary Bank, Allowance for Loan and Lease Losses (ALLL) shall
be at least 1.00%, measured at fiscal year-end. If GAAP requires that the ALLL
be reduced to a level lower than 1.00%, this percentage shall be considered for
the covenant measurement.

 

  5. The total of loans internally or externally classified substandard,
doubtful, and loss shall not exceed 45% of Tier One Capital plus Allowance for
Loan and Leases Losses for either Borrower or any subsidiary bank, measured at
fiscal year end.

 

  6. Borrower will allow Bank to inspect its books, to perform a review of the
loan portfolio of each subsidiary as deemed necessary, and to review internal
and external loan review reports.

 

  7. Borrower shall pay no dividend if the Loan is in default or if the dividend
would create a default without prior Bank approval.

 

  8. Borrower will notify Bank immediately of all significant changes in
management.

 

  9. Borrower to promptly furnish Bank with copies of its Annual Reports, Call
Reports, and Bank Performance Reports on itself and each subsidiary bank as
required by Bank.

 

  10. Borrower or subsidiary bank shall not be under any formal enforcement
action by its regulators at any time.

 

  11. Borrower shall not incur additional debt over $500,000 without Bank
approval.

 

  12. Borrower shall provide Bank with Covenant Compliance Certificate (as
attached) within 45 days of fiscal year end.

 

E. GENERAL CONDITIONS.

 

  1. The issuance of this Commitment is based upon the accuracy of Borrower’s
representations and statements, any loan application and all additional
information, representations, exhibits and other matters submitted to Bank for
its consideration. Bank shall have the option to declare this Commitment Letter
null and void, and to refrain from establishing the facility or facilities
hereunder, if (i) there shall have been any material misrepresentation of
misstatement or any material error in any item submitted to Bank; (ii) there
shall have been a material adverse change in the state of facts submitted to
Bank, or (iii) Borrower has become insolvent, bankrupt, incompetent or is
deceased.

 

  2. Bank shall be furnished with such securities and credit instruments, as it
shall deem necessary or appropriate for its protection.

 

  3. This executed commitment letter shall survive closing and become part of
the Loan documentation.



--------------------------------------------------------------------------------

Page 3

 

 

  4. Borrower shall be responsible for all reasonable and necessary expenses
incidental to the transaction, including, but not limited to, all pre-closing,
closing and post-closing expenses.

If the aforementioned conditions are acceptable, please sign in the appropriate
space and return to the undersigned. Unless accepted within sixty (60) days,
this commitment will be null and void. If this commitment is accepted, it will
remain open for ninety (90) days after the acceptance date, at which time it
will be null and void if this facility is not closed.

Sincerely,

 

/s/ Kristi Hill

  Kristi Hill  

Vice President

Commercial Lending

 

Accepted this 27th day of July, 2007.

 

Security Bank Corporation By:  

/s/ Michael T. O’Dillon

    Michael T. O’Dillon   Title:   TREASURER  



--------------------------------------------------------------------------------

Security Bank Corporation (Borrower)

Security Bank of Bibb County (Subsidiary Bank)

Security Bank of Houston County (Subsidiary Bank)

Security Bank of Jonos County (Subsidiary Bank)

Security Bank of North Metro (Subsidiary Bank)

Security Bank of North Fulton (Subsidiary Bank)

Security Bank of Gwinnett County (Subsidiary Bank)

$22,000,000 Revolving Line of Credit

The Bankers Bank (TBB)

Covenant Compliance Certificate

Enter Year Ending

 

COVENANT DESCRIPTION

 

MUST BE

   REQUIRED     ACTUAL   STATUS (OK or FAIL)

1  Borrower Tangible Capital position - Security Bank Corporation

  GREATER THAN or equal to    $ 150,000M     Enter   Enter

(At All Times, to be tested at each FYE)

        

2  Borrower consolidated ROAA

  GREATER THAN or equal to      0.90 %   Enter   Enter

(At All Times, to be tested at each FYE)

        

3  Borrower & Subsidiary Bank Total Risk Based Capital Ratio

        

(At All Times, to be tested at each FYE)

        

Defined as Total Risk Based Capital to Risk-Adjusted Assets

        

Security Bank Corporation

  GREATER THAN or equal to      9.00 %   Enter   Enter

Security Bank of Bibb County

  GREATER THAN or equal to      9.00 %   Enter   Enter

Security Bank of Houston County

  GREATER THAN or equal to      9.00 %   Enter   Enter

Security Bank of Jones County

  GREATER THAN or equal to      9.00 %   Enter   Enter

Security Bank of North Metro

  GREATER THAN or equal to      9.00 %   Enter   Enter

Security Bank of North Fulton

  GREATER THAN or equal to      9.00 %   Enter   Enter

Security Bank of Gwinnett County

  GREATER THAN or equal to      9.00 %   Enter   Enter

4  Borrower & Subsidiary Bank Tier 1 Leverage Ratio

        

(At All Times, to be tested at each FYE)

        

Defined as Tier 1 Capital to Average Total Assets

        

Security Bank Corporation

  GREATER THAN or equal to      7 00 %   Enter   Enter

Security Bank of Bibb County

  GREATER THAN or equal to      7.00 %   Enter   Enter

Security Bank of Houston County

  GREATER THAN or equal to      7.00 %   Enter   Enter

Security Bank of Jones County

  GREATER THAN or equal to      7.00 %   Enter   Enter

Security Bank of North Metro

  GREATER THAN or equal to      7.00 %   Enter   Enter

Security Bank of North Fulton

  GREATER THAN or equal to      7.00 %   Enter   Enter

Security Bank of Gwinnett County

  GREATER THAN or equal to      7.00 %   Enter   Enter

5  Subsidiary Bank Allowance for Loans and Lease Losses

        

(At All Times, to be tested at each FYE)

        

Defined as Allowance to Loans and Lease Losses/Total Loans

        

Security Bank of Bibb County

  GREATER THAN or equal to      1.00 %   Enter   Enter

Security Bank of Houston County

  GREATER THAN or equal to      1.00 %   Enter   Enter

Security Bank of Jones County

  GREATER THAN or equal to      1.00 %   Enter   Enter

Security Sank of North Metro

  GREATER THAN or equal to      1.00 %   Enter   Enter

Security Bank of North Fulton

  GREATER THAN or equal to      1.00 %   Enter   Enter

Security Bank of Gwinnett County

  GREATER THAN or equal to      1.00 %   Enter   Enter

6  Borrower & Subsidiary Bank Classified Assets to Tier 1 Capital + ALLL

        

(At All Times, 10 be tested at each FYE)

        

Defined as Classified Assets (substandard, doubtful and loss)/Tier 1

        

Capital + Allowance for Loans & Lease Losses

        

Security Bank Corporation

  LESS THAN or equal to      45.00 %   Enter   Enter

Securily Bank of Bibb County

  LESS THAN or equal to      45.00 %   Enter   Enter

Security Bank of Houston County

  LESS THAN or equal to      45.00 %   Enter   Enter

Security Bank of Jones County

  LESS THAN or equal to      45.00 %   Enter   Enter

Security Bank of North Metro

  LESS THAN or equal to      45.00 %   Enter   Enter

Security Bank of North Fulton

  LESS THAN or equal to      45.00 %   Enter   Enter

Security Bank of Gwinnett County

  LESS THAN or equal to      45.00 %   Enter   Enter

The Borrower (undersigned) hereby evidences the Borrowers compliance with all
terms and conditions of the loan documents including without limitation all
financial covenants listed above.

This Covenant Compliance Certificate shall be submitted to The Bankers Bank
within 45 days of year end.

 

Signature   Name   Title  